DETAILED ACTION
Applicant has amended claims 1-21 and added claim 22 in the filed amendment 11/15/2021.  Claims 1-22 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in new ground of rejection.
a.  For 101 rejection, Applicant argued that claims are amended and are statutory.  Applicant respectfully submits that claims 1-21 do not fall under the mental processes grouping mentioned in MPEP §2106.04(a)(2)(III) and, therefore, claims 1-21 satisfy the requirements of 35 U.S.C. § 101. For instance, MPEP §2106.04(a)(2)(IID)(A) makes it clear that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.
 Claim 1 recites features like “... wherein the preliminary model is generated using a computer training method using a set of observation data of the plurality of variables retrieved from a data storage system” and “generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable,” which cannot practically be performed in the human mind and, thus, claim 1 is patent eligible for at least these reasons. Additionally, Applicant respectfully 
In view of the similarity between the recitations of claims 11 and 21 to the features discussed above regarding claim 1, Applicant respectfully submits that claims 11 and 21 satisfy the requirements of 35 U.S.C. §101 for at least reasons similar to those already discussed above.
Moreover, Applicant respectfully submits that claims 2-10 and 12-20 satisfy the requirements of 35 U.S.C. §101 at least by virtue of their dependency and by virtue of the additionally recited features therein. Accordingly, Applicant respectfully requests that the Examiner withdraw all of these rejections.
Examiner respectfully disagrees.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 11, 21 recite abstract limitations such as “ (obtaining a preliminary model representing causal relations among a plurality of variables; determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable) as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “obtaining, generating, determining, generating, determining and deleting” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps of obtaining, generating, determining, generating, determining and deleting.  Accordingly, the claims recite an abstract idea.

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claim recite one or more computing devices, one or more processors or one or more sequence of instructions to perform steps of obtaining, generating, determining, generating, determining and deleting that are well understood routine and conventional activities Storing and retrieving information in memory, Versata (see MPEP 2106.06(d)). The one or more computing devices, one or more processors or one or more sequence 
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

 The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of
wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables that just defines type of data are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims are not patent eligible.

As to claims 2-10, 12-20, 22 depend on claims 1, 11 and include all the limitations of claims 1, 11, 21.  Therefore, claims 2-10, 12-20, 22 recite the same abstract idea of determining steps practically being performed in the mind.  The claims 2-10, 12-20, 22 do not include additional elements that are sufficient to amount 

b.  For 103 rejection, Applicant argued that Saito does not explicitly teach the amended claims.  In response to Applicant’s argument, claims are rejected under new ground.
In addition, Saito teaches the claimed limitations:
“obtaining a preliminary model representing causal relations among a plurality of variables” as obtaining a number of graphs as a preliminary model that includes independent directed acyclic graphs representing relationships among a plurality of variables (fig. 6, paragraphs 2, 5, 44, 66-67), “wherein the preliminary model is generated using a computer training method using a set of observation data of the plurality of variables retrieved from a data storage system” as a number of graphs as a preliminary model that includes independent directed acyclic graphs is generated by using mining technique using a set of observed items of variables (fig. 6, paragraphs 2, 5,44,  66-67) stored in memory (paragraphs 44, 89).  
The mining technique is not a computer training method.  Stored in memory is not retrieved from a data storage system;
 “wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables” as the number of graphs as a preliminary model that includes independent directed acyclic graphs comprise directed edges representing relationships between variables (figs. 1-4, paragraph 3);
“determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables” as determining, using the number of directed graphs, variables that includes X.sub.i as a first variable and X. sub.j as second variable that having direct relationships (paragraphs 43, 50, 66, 67, 71).
For example, when the number of generated graphs is 10, and the count for an edge E.sub.ij connecting the node X.sub.i and the node X.sub.j indicating the existence of an undirected edge is 7, and the count indicating the existence of an arrow in a first direction is 3, then node X.sub.i and node X.sub.j will be connected by an undirected edge, and the probability of existence will be 0.7.  By indicating the type of edge with the highest probability of existence and the probability of existence of that type on a comprehensive graph outputted as described above, it is possible to more accurately grasp the specifics of the types of relationships between variables (paragraph 71);
“generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable” as generating comprehensive graph including all edges as causal relations among variables (paragraphs 41, fig. 6)  by operation comprising:  determining whether variable X.sub.i and variable X.sub.j are conditionally independent from each other (fig. 6, paragraphs 66-67) when VIF(X.sub.i)&gt;Th or VIF(X.sub.j) > Th an optimized model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 (method), 11 (device), 21 (medium), similarly recite steps of: obtaining a preliminary model representing causal relations among a plurality of variables, wherein the preliminary model is generated using a computer training method using a set of observation data of the plurality of variables retrieved from a data storage system, and wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables; determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting 
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 11, 21 recite abstract limitations such as “ (obtaining a preliminary model representing causal relations among a plurality of variables; determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable) as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “obtaining, generating, determining, generating, determining and deleting” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claim recite one or more computing devices, one or more processors or one or more sequence of instructions to perform steps of obtaining, generating, determining, generating, determining and deleting that are well understood routine and conventional activities Storing and retrieving information in memory, Versata (see MPEP 2106.06(d)). The one or more computing devices, one or more processors or one or more sequence of instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

 The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of
Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims are not patent eligible.

As to claims 2-10, 12-20, 22 depend on claims 1, 11 and include all the limitations of claims 1, 11, 21  Therefore, claims 2-10, 12-20, 22 recite the same abstract idea of determining steps practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Claims 2, 12 recite the limitations (wherein the determining whether the first variable and the second variable are independent from each other comprises: determining, using the set of observation data, an association degree between the first variable and the second variable; and in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other),  these  further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims 2, 12 do 

As to claims 3, 13 recite the limitations wherein the determining whether the first variable and the second variable are independent from each other comprises: determining, from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; determining, using the set of observation data, an association degree between the first variable and the second variable with a union set of the first set of related variables and the second set of related variables as a condition; and in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other..  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
As to claims 4, 14, recite the limitations wherein the determining the first set of related variables and the second set of related variables comprises: determining, using the set of observation data, a Markov blanket set for 3the first set of related variables and a Markov blanket set for the second set of related variablesVersata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims  do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception 

As to claims 5, 15, recite the limitations herein the preliminary model is-comprises a directed acyclic graph with nodes representing the plurality of variables, and wherein the determining the first set of related variables and the second of related variables comprises: determining a set of parent nodes and spouse nodes for a first node representing the first variable in the directed acyclic graph, as the first set of related variables; and determining a set of parent nodes and spouse nodes for a second node representing the second variable in the directed acyclic graph, as the second set of related variables..  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
As to claims 6, 16 recite the limitations wherein the determining the association degree between the first variable and the second variable comprises: selecting an Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception. 

As to claims 7, 17 recite limitation wherein wherein the 4 selecting the independence decision method comprises: in response to both the first variable and the second variable being discrete variables, selecting a discrete independence decision method; in response to both the first variable and the second variable being continuous variables, selecting a continuous independence decision method; and in response to one of the first variable and the second variable being a discrete variable and the other being a continuous variable, selecting an independence decision method of hybrid check. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception. 

As to claims 8, 18, recites the limitation wherein the determining the association degree between the first variable and the second variable with the union set of the first set of related variables and the second set of related variables as a condition comprises: selecting an independence decision method using a type of the first variable, a type of the second variable, and a type of a conditional variable in the union set; and determining the association degree between the first variable and the second variable using the selected independence decision method with the union set as a condition.. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Claims 9, 19, recite limitation wherein the selecting the independence decision method comprises: in response to the first variable, the second variable, and the conditional variable all being discrete variables, selecting a discrete independence decision method; in response to the first variable, the second variable, and the conditional variable all being continuous variables, selecting a continuous independence decision method; and in response to both a discrete variable and a continuous variable being present among the first variable, the second variable, and the conditional variable, selecting an independence decision method of hybrid check. These limitations further Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Claims 10, 20 recite the limitations wherein obtaining the model comprises: wherein the obtaining the preliminary model comprises: obtaining the preliminary model using a score-based causal relation Bayesian network.  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
Claim 22 recites the limitation performing, by at least one processor, automated decision-making using the generated optimized model. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a 

Dependent claims 2-10, 12-20, 22 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 11, 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20070203870) in view of Kass (US 20170308836) and Hale et al (US 20170090889).
As to claim 1, 11, Saito teaches a data processing method or an electronic device, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor, cause the electronic device to perform a method comprising: (as a computer includes: processor and memory includes instructions executed by processor to perform steps: fig. 11 paragraphs 89-90):
“obtaining a preliminary model representing causal relations among a plurality of variables” as obtaining a number of graphs as a preliminary model that wherein the preliminary model is generated using a computer training method using a set of observation data of the plurality of variables retrieved from a data storage system” as a number of graphs as a preliminary model that includes independent directed acyclic graphs is generated by using mining technique using a set of observed items of variables (fig. 6, paragraphs 2, 5,44,  66-67) stored in memory (paragraphs 44, 89).  
The mining technique is not a computer training method.  Stored in memory is not retrieved from a data storage system;
 “wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables” as the number of graphs as a preliminary model that includes independent directed acyclic graphs comprise directed edges representing relationships between variables (figs. 1-4, paragraph 3);
“determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables” as determining, using the number of directed graphs, variables that includes X.sub.i as a first variable and X. sub.j as second variable that having direct relationships (paragraphs 43, 50, 66, 67, 71).
For example, when the number of generated graphs is 10, and the count for an edge E.sub.ij connecting the node X.sub.i and the node X.sub.j indicating the existence of an undirected edge is 7, and the count indicating the existence of an arrow in a first direction is 3, then node X.sub.i and node X.sub.j will be connected by an undirected edge, and the probability of existence will be 0.7.  By indicating the type of edge with the 
“generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method; and in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable” as generating comprehensive graph including all edges as causal relations among variables (paragraphs 41, fig. 6)  by operation comprising:  determining whether variable X.sub.i and variable X.sub.j are conditionally independent from each other (fig. 6, paragraphs 66-67) when VIF(X.sub.i)&gt;Th or VIF(X.sub.j) > Th is not true  (paragraphs 34, 41, 83, 90 figs. 9-11) as independence checking computer analyzing method; and if conditionally independent, deleting the undirected edge connecting the node corresponding to the first variable and the node corresponding to the second variable from the graph as the model (paragraphs 34, 41, 83).  The comprehensive graph is represented as an optimized model.
Saito does not explicitly teach the claimed limitations:
a computer training method; retrieved from a data storage system.
Kass teaches the claimed limitations:
a computer training method” as computer machine learning algorithm that is applied to the training data (paragraphs 41, 43, 45) is represented as a computer training method;
“wherein the preliminary model is generated using a computer training method” as node evaluation results 116 (figs. 2, 6) is generated using computer machine learining algorithm or module (paragraphs 3, 25, 28, 30, 47);
“the direct causal relation between the first variable and the second variable” as the direct relationship as direct cause relation between nodes as variables in decision hierarchy (fig. 1, paragraph 26).  In particularly the decision hierarchy 106 may also describe any number of relationships between individual decision nodes 112.  The decision nodes 112 and the relationships between decision nodes 112 may constitute an ordered graph (e.g., a hierarchical tree) to be traversed to determine an overall result 122 for the decision.  The decision management module(s) 120 may traverse the decision hierarchy 106 based on the individual node evaluation results 116 to determine the overall result 122 of the decision. 
 Saito and Kass disclose obtaining a model representing relations among nodes.  These prior arts are in the same field with Application’s endeavor.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kass’s teaching to Saito’s system in order to enable a user to readily identify the particular nodes where the automated process exhibited uncertainty, and enable the reviewer to adjust the individual results as appropriate and further to  employ feedback information provided through the presentation and review of a hierarchical arrangement of node evaluation results to enable the refinement and 
Hale teaches the claimed limitations:
 “wherein the preliminary model is generated using a computer training method using a set of observation data of the plurality of variables retrieved from a data storage system” as graph 620 in fig. 6B as the preliminary model is generated using a hierarchy explore 610 using a set of even-or-odd of variables such as even.c, even.h and main.c retrieved from the directory 610 when user has selected the directory node 612 of the hierarchy corresponding to the even-or-odd directory (figs. 6A-6B, paragraphs 141- 146). 
In particularly, FIG. 6B illustrates selection of a directory node of the hierarchy.  A user can select or filter one or more nodes in the presentation to view additional nodes and their aggregated dependencies.  For example, in FIG. 6B a user has selected the directory node 612 of the hierarchy corresponding to the "even-or-odd" directory.  In this view, if both a child and a parent node are 
selected, the parent node will be displayed, with the children nested inside it;
“obtaining a preliminary model representing causal relations among a plurality of variables” as generating a graph 620 in fig. 6A as preliminary model representing causal relationships among a plurality of variables based on the states of observed items of the variables (paragraphs 141-146);
“wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables” as the graph as the preliminary model (fig. 6A) comprise edges representing directed edges representing relationships a computer training method;
“determining, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables” as determining, using the graph as the preliminary model (fig. 6B), even.c and even.h having direct relationship with their children nodes  (fig. C, paragraph 149-150).
For example, a user can choose to expand a node representing a particular software element, which can cause the system to display the immediate children nodes of the selected node according to the hierarchy graph.  Or the user can choose to collapse a node to hide its immediate children.  Either of these user actions triggers the system to recompute the aggregated dependencies for the nodes to be displayed (paragraph 149);
“generating an optimized model representing causal relations among the plurality of variables by operations comprising: determining whether the first variable and the second variable are independent from each other using an independence check computer analyzing method” as generating a graph 620 representing cause relationships among variables such as even.c, main.c and odd.h by  operations e.g., user’s selections of nodes comprising: determining if both a child and a parent node are selected, the parent node will be displayed, with the children nested inside it.  The graph 620 no longer shows a node representing the usr system software node (figs. 6A-6B, paragraph 146-147).  The determining if both a child and a parent node are selected that is not determining whether the first variable and the second variable are independent from each other using an independence check computer analyzing method;
“the preliminary model” as graph 620 in fig. 6B (paragraph 146);
“ a optimized model” as graph 620 in fig. 6B that is updated (paragraph 147-148).
Saito and Hale disclose obtaining a model representing relations among nodes.  These prior arts are in the same field with Application’s endeavor.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hale’s teaching to Saito’s system in order to generate interactive user interface presentations for visualizing the structure and cyclic dependencies in a graph, to provide users with an intuitive sense for how hard it would be to remove or rearrange certain dependencies from the code base and further to  allow users to create model architectures with associated rules that help developers modify a code base toward the model architecture.

Claim 21 has the same claimed limitation subject matter as discussed in claim 1; thus claim 21 is rejected under the same reason as discussed in claim 1.  In addition, Saito and Hale teaches a non-transitory computer-readable storage medium 10 having computer-executable instructions stored thereon, the computer-executable instructions, if executed, causing a computer to perform a method (Saito: fig. 11, paragraphs 89-90; Hale: paragraphs 343-344).

.

Claims 2, 10,12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kass and Hale and further in view of Isozaki (or hereinafter “Iso”) (US 20140351198). 
As to claims 2, 12, Hale does not explicitly teach the claimed limitation “wherein the determining whether the first variable and the second variable are independent from each other comprises: determining, using the set of observation data, an association degree between the first variable and the second variable; and in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other”.
However, Saito teaches determining the variables are independent from each other (Saito: paragraphs 41, 72, 83), includes determining, based on the inverse matrix of the correlation coefficient matrix is calculated with the variable sequence consisting of the variable X.sub.i, variable X.sub.j and the partial set S as the object or index known 
Iso teaches determining whether the variables are independent from each other comprises: determining, based on the set of observation data, an association a value between the first and second variables; and in response to the association value being within a threshold range e.g., not below threshold at step S32 (Iso: fig. 5), determining that the first and second variables are independent from each other (Iso: fig. 5, paragraphs 75-78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Iso’s teaching to Saito’s system in order to enhance the reliability of estimated cause-and-effect relationship among a multiplicity of variables, to reduce the number of occurrences of an error, and further to allow estimation of the dependence relationship or the cause-and-effect relationship between the variables (Iso: paragraphs 27, 105, 107).	

As to claims 10, 20, Saito and Hale teach the limitation “herein the obtaining the preliminary model comprises: obtaining the preliminary model using a score-based causal relation Bayesian network” as obtaining graph using a probability of edge or PC algorithm (Saito: paragraphs 67-70).  The probability of edge is not causal relation Bayesian network.  
.	

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kass and Hale and further in view of Iso and Baum (US 20150363702).
As to claims 6, 16, Saito and Iso teach the claimed limitation “wherein the determining the association degree between the first variable and the second variable comprises: selecting an independence decision method using a type of the first variable and a type of the second variable; and determining the association degree between the first variable and the second variable using the selected independence decision method” as determining statistic value between the variables includes: executing a independence testing process based on variables  that are not type of the first variable and type of the second variable (Iso: fig. 5, paragraphs 6, 25, 65-67; Saito: paragraphs 41, 72, 83) and computing a statistic value between variables using a formula for executing an independent test (Iso: fig. 5, paragraphs 67-72;  Saito: paragraphs 41, 72, 83).  The statistic value between variables is represented as degree and the formula for 
Saito does not explicitly teach the claimed limitation a type of the first variable and a type of the second variable.  Baum teaches types of nodes as a type of a first node and a type of second node (paragraphs 68, 97).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baum’s teaching to Saito’s system in order to allow users to under the graph, generate a display of the graph that would result if some set of nodes axiomatization status were set and further to allow the user to select a particular child of said node and insert a challenge into the edge challenging whether the node actually implies the child node.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kass and Hale and further in view of Fuchs (US 20070123773).
As to claim 14, Hale, Saito teach the claimed limitation “wherein the determining the first set of related variables and the second set of related variables comprises: determining, using the set of observation data, a Markov blanket set for the first set of related variables and a Markov blanket set for the second set of related variables using a Markov blanket learning technology” as determining the variables x.sub.i and variable x.sub.j of variable of related variables as the first and second sets of related variables (Saito: abstract, fig. 1, paragraph 33) includes, determining, based on one or more variables of observation data (Saito: paragraph 5;  ), a partial set that includes one or more variables for the variables x.sub.i and variable x.sub.j using PC algorithm (Saito: 
Saito does not explicitly teach “Markov blanket set; Markov blanket learning technology”.  Fuchs teaches teach the claimed limitation “determining, based on the set of observation data, a Markov blanket set for the first variable and a Markov blanket set for the second variable using a Markov blanket learning technology as the first and second sets of related variables” as calculating, based on nodes of graph, Markov Blanket of the node's parents, its children, and its children's parents using a four-phase construction algorithm for Markov blanket  as Markov blanket learning technology (paragraphs  39, 51-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fuchs’s teaching to Saito’s system in order to calculate the conditional mutual information to determine if nodes are conditionally independent given the cut-set to remove arc  permanently.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kass and Hale and further in view of Cheng et al (US 20060059112).

Saito does not explicitly teach: “Markov blanket set; Markov blanket learning technology”.  Cheng teaches Markov blanket of nodes as variables (paragraphs 52, 71) and Markov blanket learning technology (paragraphs 16, 76, 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Cheng’s teaching to Saito’s system in order to framework is highly robust and uses a Markov blanket based feature selection, which is a fast and effective . 

Allowable Subject Matter
Claims  3-5, 7-9, 13, 15, 17-19,   objected to as being dependent upon a rejected base claim, but would be allowable if claims overcome 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169